        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 1 of 7


                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION



 KYLE ZEIGER,                                         )
                                                      )
                        Plaintiff,                    )   Civil Action No.
                                                      )
 v.                                                   )
                                                      )
 NUCOR CORP,                                          )
                                                      )
                                                      )   JURY DEMANDED
                        Defendant.                    )
                                                      )
                                                      )
                                                      )

                                     NOTICE OF REMOVAL

         Defendant, Nucor Corporation, by and through its attorneys, pursuant to 28 U.S.C. §§1332,

1441, and 1446, files this Notice of Removal with respect to the above-captioned action,

commenced and pending in Dekalb Superior Court, in the State of Indiana, under Case Number

17D01-2020-CT000045 to the United States District Court for the Northern District of Indiana,

for the reasons stated below:

                                        INTRODUCTION

         1.     On October 14, 2020, Plaintiff, Kyle Zeiger, filed a complaint seeking money

damages against Nucor Corporation ("NUCOR") in the Superior Court of Dekalb County, Indiana,

Case No. 17D01-2020-CT000045.

         2.     The entire available court file for the subject case in the Superior Court of Dekalb

County, Indiana, is attached hereto as Exhibit A. The court file was last reviewed on November

24, 2020.




55325174;2
        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 2 of 7


         3.       Zeiger served NUCOR on October 28, 2020. See Summons, a copy of which is

attached to Ex. A.

                                                VENUE

             4.   Venue is proper pursuant to 28 U.S.C, §1441(a), which permits removal of any civil

action brought in the State Court of which the district courts of the United States have original

jurisdiction. The original jurisdiction of United States District Court for the Northern District of

Indiana (Fort Wayne Division) includes Dekalb County, Indiana, the county in which this suit

was filed.

                                       BURDEN OF PROOF

             5.   A defendant bears the burden to "present evidence of federal jurisdiction once the

existence of that jurisdiction into doubt." Good v. Maxim Healthcare Servs., Case No. 09-0146-

DRH, 2009 WL 1025086 at *2 (S.D. Ill. Apr. 16, 2009).

             6.   "A defendant meets this burden by supporting [its] allegations of jurisdiction with

'competent proof, which in [the Seventh Circuit] requires the defendant to offer evidence which

proves 'to a reasonable probability that jurisdiction exists.'" Chase v. Shop N'Save Warehouse

Foods, Inc., 110 F.3d 424, 427 (7th Cir. 1997)(emphasis added).

             7.   To establish diversity jurisdiction, complete diversity must exist between the

parties plus an amount in controversy exceeding $75,000.00, exclusive of interest and costs. See

28 U.S.C. § 1332.

                                 DIVERSITY OF CITIZENSHIP

                  8.     This Court has original jurisdiction of this matter under the provisions of 28

U.S.C. § 1332 as the parties are diverse, and the action may be removed to this Court pursuant to

the provisions of 28 U.S.C. § 1441.




55325174;2
        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 3 of 7


                  9.       Upon information and belief, Zeiger is a citizen and resident of Indiana.

(See Compl., Ex., A, at ¶ 1.)

                  10.      NUCOR is a corporation that is incorporated in the State of Delaware, with

its principal place of business in Charlotte, North Carolina. (See Secretary of State website,

attached as Exhibit B.)

                  11.      For purposes of diversity jurisdiction under Section 1332(a)(1), NUCOR is

a citizen of Delaware and North Carolina. See 28 U.S.C. § 1332(c)(1).

                  12.      Complete diversity of citizenship exists because Zeiger is not a citizen of

the same states as NUCOR. See 28. U.S.C. § 1332(a). Accordingly, this action satisfies the

complete diversity of citizenship requirement under 28 U.S.C. § 1332(a).

                                      AMOUNT IN CONTROVERSY

         13.      Zeiger was employed by Vulcraft-Indiana, a wholly-owned, unincorporated

division of NUCOR.1

         14.      However, Zeiger is asserting claims of retaliatory discharge against NUCOR, not

Vulcraft-Indiana. (See generally Compl. attached as Ex. A.)

         15.      As a result of this alleged retaliatory discharge, Zeiger alleges that "he lost his job

and job-related benefits including income." (Id. at ¶ 6.) He further alleges that he experienced

"financial     distress,    emotional       distress,    mental      anguish,      humiliation,      embarrassment,

inconvenience, and other damages and injuries for which Plaintiff seeks compensatory damages."

(Id.) He also seeks punitive damages against NUCOR for "intentional and deliberately"

terminating his employment. (Id.)




1
  Vulcraft-Indiana is not a separate corporate or legal entity, whose citizenship would destroy diversity jurisdiction in
this case.


55325174;2
        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 4 of 7


         16.   Although NUCOR denies that its actions caused Zeiger's damages and that Zeiger

is entitled to any monetary relief whatsoever, NUCOR believes in good faith that the amount in

controversy exceeds seventy-five thousand dollars ($75,000.00), exclusive of costs and interest.

         17.   Because the matter in controversy: (A) exceeds the sum or value of seventy-five

thousand dollars ($75,000.00) exclusive of costs and interest; and (B) there is complete diversity

of citizenship between Zeiger and NUCOR, this Court has original jurisdiction over the underlying

state court action under the provisions of 28 U.S.C. § 1332 and may be removed to this Court,

pursuant to the provisions of 28 U.S.C. § 1441.

                     REMOVAL NOT BARRED BY 28 U.S.C. § 1445(c)

         18.   This lawsuit is a civil action within the meaning of 28 U.S.C. §§1441(a) and

1446(b).

         19.   Although Section 1445(c) states that "[a] civil action in any State court arising

under the workmen's compensation laws of such State may not be removed to any district court of

the United States," the Seventh Circuit Court of Appeals has held that a retaliatory discharge claim

is not a claim that "arises" from workers' compensation law—regardless of whether the

retaliation claim is based on the workers' compensation statute. Spearman v. Exxon Coal USA,

Inc., 16 F.3d 722, 725 (7th Cir. 1994)(reasoning that "[a] claim of retaliatory discharge may be

adjudicated without any inquiry into the meaning of workers' compensation laws…")(emphasis

added). Accordingly, a retaliatory discharge claim based on the State of Indiana's Workers'

Compensation Act is not barred by Section 1445(c), and may be removed to federal court. Id.

         20.   Here, Zeiger asserts only "retaliatory termination…in violation of the tort laws and

public policies of the state of Indiana." (See Compl. at ¶ 5, Ex. A.) Therefore, even if Zeiger's

retaliation claim is based on Indiana's Workers' Compensation statute, (which it is not), his claim




55325174;2
        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 5 of 7


would still not arise under workers' compensation laws within the meaning of Section 1445(c) as

held in Spearman. Removal of this action is proper.

                                 TIMELINESS OF REMOVAL

         21. This Notice of Removal is filed with this Court within thirty (30) days after NUCOR

received the first pleading from which the removable nature of this case was first ascertainable by

NUCOR. See 28 U.S.C. §1446(b)(3). As such, this Notice of Removal is timely filed pursuant to

28 U.S.C. § 1446(b).

         22. As required by 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon Zeiger, by and through his attorneys of record.

         23. A notice of this Notice of Removal is also being filed with the DeKalb Superior Court,

Indiana, which will give written notice of the filing to Zeiger and the respective state court.

         24. By filing this Notice of Removal, NUCOR does not waive its rights to object to

jurisdiction over the person, or venue, and the expiration of the applicable statute of limitations,

and it specifically reserves the right to assert any other defenses and/or objections to which it may

be entitled as a matter of law or equity.

                                            CONCLUSION

         WHEREFORE, NUCOR hereby file this Notice of Removal so that the entire State Court

action, Case Number 17D01-2020-CT000045 to the United States District Court for the Northern

District of Indiana, for all further proceedings.


DATED:          November 25, 2020.




55325174;2
        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 6 of 7




                                      Respectfully submitted,

                                      /s/Amy Moor Gaylord
                                      Amy Moor Gaylord
                                      Indiana Attorney Admission No. 6243522
                                      Akerman LLP
                                      71 S. Wacker Drive, 47th Floor
                                      Chicago, IL 60606
                                      312-870-8027
                                      amy.gaylord@akerman.com




55325174;2
        USDC IN/ND case 1:20-cv-00436 document 1 filed 11/25/20 page 7 of 7


                               CERTIFICATE OF SERVICE
         I hereby certify that on November 25, 2020, I served the attached NOTICE OF

REMOVAL via electronic mail and U.S. regular mail upon the following persons, addressed to

them at the following addresses:



                                          Christopher C. Myers
                                   Christopher C. Myers & Associates
                                   809 South Calhoun Street, Suite 400
                                         Fort Wayne, IN 46802
                                       Telephone: (260) 424-0600
                                    E-mail: cmyers@myers-law.com
                                          Counsel for Plaintiff


                                                  Respectfully submitted,


                                                  /s/Amy Moor Gaylord
                                                  Amy Moor Gaylord
                                                  No. 6243522
                                                  Akerman LLP
                                                  71 S. Wacker Drive, 46th Floor
                                                  Chicago, IL 60606
                                                  (312) 870-8027
                                                  amy.gaylord@akerman.com




55325174;2
